Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of August 31,
2010, by and among New Tropicana Opco, Inc., a Delaware corporation
(“Purchaser”), Icahn Partners LP, a Delaware limited partnership (“Icahn
Partners”), Icahn Partners Master Fund LP, a Cayman Islands exempted limited
partnership (“Icahn Master”), Icahn Partners Master Fund II L.P., a Cayman
Islands exempted limited partnership (“Icahn Master II”), and Icahn Partners
Master Fund III L.P., a Cayman Islands exempted limited partnership (“Icahn
Master III” and, together with Icahn Partners, Icahn Master and Icahn Master II,
the “Sellers” and, each individually, a “Seller”).  The Purchaser and Sellers
are collectively referred to herein as the “Parties” and each individually is
referred to herein as a “Party”.

 

WITNESSETH:

 

WHEREAS, on February 19, 2010, the Sellers acquired approximately US$72,363,849,
in aggregate principal amount, of the Senior Secured Floating Rate Notes due
2012 issued pursuant to that certain Indenture, dated as of March 28, 2008, by
and among Long Beach Mortgage Company N.V., the guarantors named therein and
Wells Fargo Bank, National Association, as trustee and collateral agent (the
“Notes”);

 

WHEREAS, on May 6, 2010, Abura Development Corporation VBA, an Aruba limited
liability company (“Abura”), agreed to purchase at an auction the “Registered
Property” (as defined in the Deed of Assignment, dated as of May 6, 2010),
attached hereto as Annex A;

 

WHEREAS, pursuant to that certain Contribution and Subscription Agreement, dated
as of June 16, 2010 (the “Sellers Contribution Agreement”), by and among Icahn
Fund Sub 1D Ltd., a Cayman Islands exempt company duly incorporated with limited
liability (the “Company”), and the Sellers, each Seller (i) agreed to contribute
to the Company such Seller’s rights, title and interest in and to all the Notes
in exchange for the issuance of shares of the Company and (ii) made a loan to
the Company in exchange for the issuance by the Company to each Seller of a
demand promissory note in the aggregate principal amount borrowed from each
Seller (the “Company Promissory Notes”);

 

WHEREAS, pursuant to that certain Contribution and Subscription Agreement, dated
as of June 16, 2010 (the “Company Contribution Agreement”, together with the
Sellers Contribution Agreement, the “Contribution Agreements”), by and among the
Company and Abura, the Company agreed (i) to contribute to Abura (a) the
Company’s rights, title and interest in and to all the Notes and (b) cash in the
amount of US$2,800,000, in exchange for the issuance by Abura to the Company of
an aggregate of up to 40,983,999 shares of Abura, and (ii) to fund the
acquisition of the Registered Property through a cash loan to Abura consisting
of an aggregate principal amount of US$20,224,719.00, in exchange for the
issuance by Abura to the Company of a demand promissory note in an aggregate
principal amount of US20,224,719.00 (the “Abura Note”);

 

WHEREAS, on July 9, 2010, upon repayment by the Company of the Company
Promissory Notes, the Company Promissory Notes were cancelled by the respective
Seller; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Purchaser desires to purchase from Sellers, and the Sellers desire
to sell and transfer to the Purchaser, all of the issued and outstanding shares
(the “Company Shares”) of capital stock of the Company (the “Transaction);

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and conditions hereinafter contained, the Parties hereby agree as
follows:

 

1.             Purchase and Sale.

 

1.1           Purchase and Sale.  On the date hereof and on the terms and
subject to the conditions set forth in this Agreement, each Seller shall sell,
assign, transfer and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from such Seller, the Company Shares set forth opposite such
Seller’s name on Exhibit A.

 

1.2           Purchase Price.  Upon delivery of the Company Shares pursuant to
Section 1.1, the Purchaser shall pay to each Seller, by wire transfer in
immediately available funds in accordance with the wiring instructions of the
Sellers set forth on Exhibit B, such amount as is set forth opposite such
Seller’s name on Exhibit A.

 

1.3           Closing.  The transactions contemplated hereby are being
consummated on the date hereof, effective as of the date hereof, and shall take
place at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, NY
10022 or such other time and place as is agreed to by the Parties.

 

1.4           Register of Members of the Company.  On the date hereof, the
Sellers shall cause the Company to instruct Walkers Corporate Services Limited
to make the appropriate entries in the Register of Members of the Company to
reflect the Transaction.

 

1.5           Officers and Directors.  Effective as of the date hereof:

 

(a)   the directors of the Company as of immediately prior to the consummation
of the transactions contemplated hereby shall resign as directors of the
Company;

 

(b)   and the officers of the Company as of immediately prior to the
consummation of the transactions contemplated hereby shall be removed as
officers of the Company.

 

1.6           Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such taxes and fees (including any penalties and
interest) incurred in connection with the Transaction shall be borne solely by
the Purchaser, and the Sellers and the Purchaser shall cooperate in the
execution and filing of all necessary federal, state, local and foreign returns
and other documentation with respect to all such taxes and fees (costs of such
filing to be borne solely by the Purchaser).

 

2.             Representations and Warranties of the Sellers.  As an inducement
to the Purchaser to enter into this Agreement and to consummate the Transaction,
each Seller, jointly

 

2

--------------------------------------------------------------------------------


 

and severally with the other Sellers, represents and warrants to the Purchaser,
as of the of date hereof, as follows:

 

2.1           Organization.

 

(a)   Such Seller is duly formed or organized, validly existing and in good
standing under the laws of the jurisdiction in which it was formed or
organized.  Such Seller is duly qualified to do business in each jurisdiction in
which the nature of its business or the character or location of the properties
and assets owned, leased or operated by it makes such qualification necessary,
except where the failure to be so qualified would not reasonably be expected to
have a material adverse effect on such Seller’s ability to consummate the
Transaction.

 

(b)   The Company (i) is an exempted company duly incorporated with limited
liability, validly existing and in good standing under the laws of the Cayman
Islands, (ii) is duly qualified or licensed to do business and is in good
standing with the Registrar of Companies in the Cayman Islands in each
jurisdiction in which the nature of its business or the character or location of
the properties and assets owned, leased or operated by it makes such
qualification necessary, except where the failure to be so qualified would not
reasonably be expected to have a material adverse effect on the Company and
(iii) has not at any time conducted any business or operations and has not
entered into any transaction other than in connection with, or related to, the
purchase of the Registered Property, including as set forth in the Contribution
Agreements.

 

(c)   Abura (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of Aruba, (ii) is duly qualified or licensed
to do business and is in good standing in each jurisdiction in which the nature
of its business or the character or location of the properties and assets owned,
leased or operated by it makes such qualification necessary, except where the
failure to be so qualified would not reasonably be expected to have a material
adverse effect on Abura and (iii) has not at any time conducted any business or
operations and has not entered into any material transaction other than (A) the
acquisition of the Registered Property and certain activities related thereto,
(B) the transactions set forth in the Company Contribution Agreement and (C) the
operation of the Aruban Hotel and fractional timeshares attached to the
Registered Property (the “Timeshares”), the adjacent property and the temporary
casino (collectively, the “Business”).

 

2.2           Authority.  Such Seller (a) has the requisite power and authority
to execute and deliver this Agreement and to perform the Transaction, and
(b) has duly taken all action required to be taken by such Seller under
applicable Law (as defined below) for the due authorization of this Agreement
and the performance by it of the Transaction.  This Agreement has been duly and
validly executed and delivered by such Seller and, assuming the due execution
and delivery of this Agreement by Purchaser, constitutes a legal, valid and
binding obligation of such Seller, enforceable against each Seller in accordance
with its terms, except to the extent the enforceability thereof may be limited
by:  (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies; and (ii) general
principles of equity,

 

3

--------------------------------------------------------------------------------


 

including, without limitation, principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in equity or
at law).

 

2.3           No Restrictions.

 

(a)   The execution and delivery of this Agreement by such Seller, the
performance by Seller of its obligations hereby and the consummation by such
Seller of the Transaction do not (i) violate of any of the governing documents
of such Seller, (ii) violate any permit or approval (“Permit”), if any, issued,
to such Seller, under any statute, law, rule, regulation or ordinance
(collectively, “Laws”) or any judgment, decree, order, writ, permit or license
(collectively, “Orders”) relating to such Seller or (iii) violate, conflict
with, or result in a breach (with or without due notice or lapse of time or
both) of, any of the terms or provisions of, or constitute a default (with or
without due notice or lapse of time or both) under, or give rise to a right of
termination or violation under, or result in the creation or imposition of any
Lien upon, any of the respective property or assets of such Seller under (A) any
contract to which such Seller is a party or by which it may be bound or to which
any of its property or assets may be subject or (B) any Law applicable to such
Seller, except in each case of clauses (i), (ii) and (iii), as would not
reasonably be expected to have a material adverse effect on the ability of such
Seller to consummate the Transaction.

 

(b)   There is no suit, action, claim, investigation or inquiry by any court,
tribunal, arbitrator, authority, agency, commission, official or other
instrumentally of the United States, any foreign country or any domestic or
foreign state, county, city or other political subdivision (“Governmental
Authority”), and no legal, administrative or arbitration proceeding pending or,
to the knowledge of Sellers (“Sellers’ Knowledge”), threatened against any of
the Sellers or the Company that seeks to enjoin or otherwise prevent the
consummation of the Transaction.

 

2.4           Approvals and Consents.  No authorization or approval by, and no
notice to or filing with, any Governmental Authority or third party is required
to be obtained or made by such Seller in connection with the due execution and
delivery by such Seller of this Agreement or the consummation by such Seller of
the Transaction, except for such authorizations, approvals, notices and filings,
which are being obtained or made on the date hereof or the failure of which to
obtain or make would not reasonably be expected to have a material adverse
effect on the business of the Company or Abura or such Seller’s ability to
consummate the Transaction.

 

2.5           Ownership.  Such Seller is the record and beneficial owner of the
number of Company Shares set forth opposite such Seller’s name on Schedule A. 
Such Seller has the power and authority to sell, transfer, assign and deliver
its portion of the Company Shares, and such delivery will convey to Purchaser on
the date hereof good and valid title to such Company Shares, free and clear of
any liens, adverse claim, pledge, security interests or other encumbrances,
claims or voting or other restrictions (collectively, “Liens”) of any kind. 
There are no other issued or outstanding equity interests, economic interests
(other than obligations incurred in the ordinary course of business) or voting
interests in the Company other than the Company Shares.  All of the issued and
outstanding Company Shares have been duly authorized and validly issued and
fully paid, have been offered, sold and delivered by the Company in

 

4

--------------------------------------------------------------------------------


 

compliance with applicable securities Laws and have not been, and the Company
Shares will not be, issued in violation of any outstanding securities, options,
warrants, calls, rights, conversion rights, preemptive rights, rights of first
refusal, redemption rights, repurchase rights, plans, “tag-along” or
“drag-along” rights, stock appreciation, phantom equity, profits interests or
similar rights, commitments, agreements, arrangements or undertakings (“Equity
Rights”).  There are no Equity Rights (i) obligating any Seller or the Company
to issue, deliver, redeem, purchase or sell, or cause to be issued, delivered,
redeemed, purchased or sold, any Company Shares, (ii) giving any Person (as
defined below) a right to subscribe for or acquire any Company Shares or
(iii) obligating the Company to issue, grant, adopt or enter into any Equity
Right.  None of the Sellers or the Company has outstanding indebtedness that
entitles any Person to vote any Company Shares.  No Person other than the
Sellers has an ownership interest in the Company.

 

2.6           Assets of the Company.  The Company owns all of the issued and
outstanding shares of Abura (the “Abura Shares”).  Other than in respect of the
Abura Note, such Seller has not created, or caused the Company to create, any
Liens on the Abura Shares.  The Company is the due holder of the Abura Note. 
The Company has no assets other than the Abura Shares and the Abura Note.  All
of the issued and outstanding Abura Shares have been duly authorized and validly
issued and fully paid, have been offered, sold and delivered by Abura in
compliance with applicable securities Laws and have not been, and the Abura
Shares will not be, issued in violation of any Equity Rights.  There are no
Equity Rights (i) obligating any Seller, the Company or Abura to issue, deliver,
redeem, purchase or sell, or cause to be issued, delivered, redeemed, purchased
or sold, any Abura Shares, (ii) giving any Person a right to subscribe for or
acquire any Abura Shares or (iii) obligating Abura to issue, grant, adopt or
enter into any Equity Right.  None of the Sellers, the Company or Abura has any
outstanding indebtedness that entitles any Person to vote any Abura Shares.

 

2.7           No Brokers’ and Finders’ Fees.  No Person has acted, directly or
indirectly, as an investment banker, broker, finder, financial advisor or other
intermediary for any Seller, and no Seller has incurred, become liable for or
otherwise entered into any contract or agreement with respect to any broker’s
commission, finder’s fee or similar payment relating to or in connection with
the Transaction.

 

3.             Representations and Warranties of Purchaser. As an inducement to
each of the Sellers to enter into this Agreement and to consummate the
Transaction, the Purchaser represents and warrants to each Seller, as of the
date hereof, as follows:

 

3.1           Organization.  The Purchaser is a corporation incorporated,
validly existing and in good standing under the laws of Delaware, is duly
qualified or licensed to do business and is in good standing as a corporation in
each jurisdiction in which the nature of its business or the character or
location of the properties and assets owned, leased or operated by it makes such
qualification necessary, except where the failure to be so qualified would not
reasonably be expected to have a material adverse effect on the Purchaser.

 

3.2           Authority.  The Purchaser (a) has the requisite power and
authority to execute and deliver this Agreement and to perform the Transaction,
and (b) has duly taken all action required to be taken by the Purchaser under
applicable Law for the due authorization of this Agreement and the performance
by it of the Transaction.  This Agreement has been duly and

 

5

--------------------------------------------------------------------------------


 

validly executed and delivered by the Purchaser and, assuming the due execution
and delivery of this Agreement by the Sellers, constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except to the extent the enforceability thereof may
be limited by:  (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies; and (ii) general
principles of equity, including, without limitation, principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in equity or at law).

 

3.3           No Restrictions.

 

(a)   The execution and delivery of this Agreement by the Purchaser, the
performance by the Purchaser of its obligations hereby and the consummation by
the Purchaser of the Transaction do not (i) violate of any of the governing
documents of the Purchaser, or (ii) violate, conflict with, or result in a
breach (with or without due notice or lapse of time or both) of, any of the
terms or provisions of, or constitute a default (with or without due notice or
lapse of time or both) under, or give rise to a right of termination or
violation under, or result in the creation or imposition of any Lien upon, any
of the respective property or assets of the Purchaser under (A) any contract to
which the Purchaser is a party or by which it may be bound or to which any of
its property or assets may be subject or (B) any Law applicable to the
Purchaser, except as would not reasonably be expected to have a material adverse
effect on the ability of the Purchaser to consummate the Transaction.

 

(b)   There is no suit, action, claim, investigation or inquiry by any
Governmental Authority, and no legal, administrative or arbitration proceeding
pending or, the Purchaser’s knowledge, threatened against the Purchaser, with
respect to the execution, delivery and performance of this Agreement or the
Transaction.

 

3.4           Approvals and Consents.  No authorization or approval by, and no
notice to or filing with, any Governmental Authority will be required to be
obtained or made by the Purchaser in connection with the due execution and
delivery by the Purchaser of this Agreement, the consummation by the Purchaser
of the Transaction, except for such authorizations, approvals, notices and
filings which are being obtained or made on the date hereof or the failure of
which to obtain or make would not reasonably be expected to have a material
adverse effect on the ability of the Purchaser to consummate the Transaction.

 

3.5           No Brokers’ and Finders’ Fees No Person has acted, directly or
indirectly, as an investment banker, broker, finder, financial advisor or other
intermediary for the Purchaser, and the Purchaser has not incurred, become
liable for or otherwise entered into any contract or agreement with respect to
any broker’s commission, finder’s fee or similar payment relating to or in
connection with the Transaction.

 

4.             Miscellaneous.

 

4.1           Successors and Assigns; Assignment. Except as otherwise provided
herein, the terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties.  Nothing in this

 

6

--------------------------------------------------------------------------------


 

Agreement, express or implied, is intended to confer upon any party, other than
the parties or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.  This Agreement may not be assigned by any
Party without the prior written consent of the other Parties.  Notwithstanding
the foregoing, the Purchaser may assign this Agreement and any or all rights or
obligations hereunder, without the consent of the Sellers, to one or more of its
Affiliates; provided that no such assignment shall relieve the Purchaser of any
of its obligations under this Agreement.  For purposes of this Agreement,
“Affiliate” means any individual, group of individuals or entity, including
without limitation, any trust, custodian, individual retirement account,
corporation, limited liability company, joint venture, limited partnership or
general partnership (each, a “Person”), that, directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with a Person or (ii) any other Person that, directly or indirectly, is
the beneficial owner of a majority of the voting power of the specified person
or of which the specified Person is directly or indirectly the owner of a
majority of the voting power.

 

4.2           Cooperation.  The Purchaser and the Sellers shall reasonably
cooperate, and shall cause their respective affiliates, officers, employees,
agents, auditors and other representatives to reasonably cooperate, in preparing
and filing all tax returns, including maintaining and making available to each
other all records necessary in connection with taxes and in resolving all
disputes and audits with respect to all taxable periods relating to taxes. 
Neither the Purchaser nor the Sellers shall be required to provide any
information which such person determines, in its sole discretion, is
confidential.

 

4.3           Press Releases.  The Purchaser and the Sellers will consult with
the other before issuing, and provide the other the opportunity to review,
comment upon and approve, any press release or other public statements with
respect to this Agreement or the transactions contemplated hereby and will not
issue any such press release or make any such public statement without the other
Party’s prior written consent, except that a Party may make such disclosures as
are required by applicable Law (based on the advice of the disclosing Party’s
legal counsel), but only after disclosing to the other Parties the basis for so
concluding that such disclosure is so required and consulting with the other
Parties regarding the contents of such disclosure prior thereto.

 

4.4           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York, without
giving effect to the conflict of laws principles thereof.

 

4.5           Jurisdiction.  Each of the Parties hereby irrevocably and
unconditionally agrees that any action, suit or proceeding, at Law or equity,
arising out of or relating to this Agreement or the Transaction shall only be
brought in any federal court of the Southern District of New York or any state
court located in New York County, State of New York, and hereby irrevocably and
unconditionally expressly submits to the personal jurisdiction and venue of such
courts for the purposes thereof and hereby irrevocably and unconditionally
waives (by way of motion, as a defense or otherwise) any and all jurisdictional,
venue and convenience objections or defenses that such party may have in such
action, suit or proceeding. 

 

7

--------------------------------------------------------------------------------


 

Each Party hereby irrevocably and unconditionally consents to the service of
process of any of the aforementioned courts.  Nothing herein contained shall be
deemed to affect the right of any party to serve process in any manner permitted
by Law or commence legal proceedings or otherwise proceed against any other
party in any other jurisdiction to enforce judgments obtained in any action,
suit or proceeding brought pursuant to this section.

 

4.6           Waiver of Jury.  EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTERS
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO OR CONNECTED WITH THIS AGREEMENT OR THE TRANSACTION.

 

4.7           Specific Performance.  The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Accordingly, the Parties agree that, in addition to any other remedies, each
Party shall be entitled to enforce the terms of this Agreement by a decree of
specific performance without the necessity of proving the inadequacy of money
damages as a remedy.  Each Party hereby waives any requirement for the securing
or posting of any bond in connection with such remedy.

 

4.8           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

4.9           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
Party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day; (iii) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
address as specified below or to any other address or addresses as any Party may
from time to time designate by written notice to the other Parties; as set forth
on the signature page hereof or at such other address as such Party may
designate by ten days advance written notice to the other Parties.

 

If to Purchaser, to:

 

New Tropicana Opco, Inc.,

3930 Howard Hughes Parkway, Fourth Floor

Las Vegas, Nevada  89169

Attention:  Marc Rubinstein

Facsimile: 702-589-3889

 

With a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue

 

8

--------------------------------------------------------------------------------


 

New York, NY 10022
Attention: Richard A. Presutti

Facsimile: 212-593-5955

 

If to Sellers, to:

 

Icahn Capital LP
c/o Icahn Enterprises L.P.
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention: Keith Cozza
Facsimile: 646-367-4550

 

With a copy to:

 

Icahn Capital LP
c/o Icahn Enterprises L.P.
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention: Keith Schaitkin
Facsimile: 212-688-1158

 

4.10         Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of all of the Parties.

 

4.11         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable Law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall he enforceable in accordance with its
terms.

 

4.12         Expenses.  Any and all costs and expenses (including fees and
disbursements of its counsel, accountants and other experts) incurred by any of
the Parties, the Company or Abura in connection with the preparation,
negotiation, execution, delivery and/or performance hereof, each of the other
documents and instruments executed in connection herewith or contemplated hereby
and/or the consummation of the transactions contemplated hereby and thereby
shall be borne by the Purchaser, unless the Transaction is not consummated, in
which case, each of the Purchaser, each Seller, the Company and Abura shall bear
its own such costs and expenses.

 

4.13         Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the Parties and no Party shall be
liable or bound to any other Party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.

 

9

--------------------------------------------------------------------------------


 

4.14         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

THE SELLERS:

 

 

 

ICAHN PARTNERS LP

 

By:

 

 

 

By:

/s/ EDWARD E. MATTNER

 

Name: Edward E. Mattner

 

Title: Authorized Signatory

 

 

 

 

 

ICAHN PARTNERS MASTER FUND LP

 

By:

 

 

 

By:

/s/ EDWARD E. MATTNER

 

Name: Edward E. Mattner

 

Title: Authorized Signatory

 

 

 

 

 

ICAHN PARTNERS MASTER FUND II L.P.

 

By:

 

 

 

By:

/s/ EDWARD E. MATTNER

 

Name: Edward E. Mattner

 

Title: Authorized Signatory

 

 

 

 

 

ICAHN PARTNERS MASTER FUND III L.P.

 

By:

 

 

 

By:

/s/ EDWARD E. MATTNER

 

Name: Edward E. Mattner

 

Title: Authorized Signatory

 

 

 

 

 

THE PURCHASER:

 

 

 

NEW TROPICANA OPCO, INC.

 

 

 

 

 

By:

/s/ SCOTT C. BUTERA

 

Name: Scott C. Butera

 

Title: President & Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Company Shares and Purchase Price

 

Seller

 

Number of
Company Shares

 

Purchase Price

 

Icahn Partners LP

 

4,070

 

US$

4,450,981.03

 

Icahn Partners Master Fund L.P.

 

4,576

 

US$

5,004,346.24

 

Icahn Partners Master Fund II L.P.

 

1,705

 

US$

1,864,600.16

 

Icahn Partners Master Fund III L.P.

 

649

 

US$

709,751.03

 

Total

 

11,000

 

US$

12,029,678.45

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Wiring Instructions of Sellers

 

Bank of America

ABA# 026009593

Attention: Dave Famiglietti

 

Icahn Partners LP – 4832040182

Icahn Partners Master Fund LP – 483006922699

Icahn Partners Master Fund II L.P. – 483006922194

Icahn Partners Master Fund III L.P. - 483006923180

 

--------------------------------------------------------------------------------


 

Annex A

 

Deed of Assignment

 

(see attached)

 

--------------------------------------------------------------------------------


 

ENGLISH TRANSLATION

 

DEED OF ASSIGNMENT

 

This sixth day of May, two thousand and ten, appeared before me, mr. Ralph Elias
Yarzagaray, civil law notary in Aruba, in the presence of the witnesses to be
named hereinafter:

Mr. mr. Jean Maurice DE CUBA, lawyer, born in Aruba on the first day of
December, nineteen hundred and sixty-six (12-01-1966), holder of an Aruban
driver’s license with number A-116334, issued in Aruba on the seventh day of
August, two thousand and one (08-07-2001), valid until the seventh day of
August, two thousand and eleven (08-07-2011), living in Aruba, Tanki Leendert
110, married, by these presents acting as agent, authorized in writing, of the
legal entity “WELLS FARGO BANK NATIONAL ASSOCIATION”, domiciled in the United
States of America, having its registered offices at 101 North Philips Avenue,
Sioux Falls, South Dakota 57104, United States of America, also to be named
“Seller” or “Bank” hereinafter.

 

POWER OF ATTORNEY

 

The appearing party’s power of attorney is evidenced by one (1) private letter
of attorney, which, after having been authenticated by the agent in advance in
the presence of the witnesses and me, civil law notary, and having been signed
by all of them in evidence hereof, will be attached to the original of the deed
of special auction conditions, executed before me, civil law notary, on the
twenty-seventh day of April, two thousand and ten (04-27-2010).

 

OPENING BID AND DUTCH AUCTION

 

On this day, the auction by opening bid and Dutch auction of the Registered
Property to be set forth hereinafter took place. This is evidenced by a record
drawn up by me, civil law notary, on this day.

 

REGISTERED PROPERTY

 

A.                                    1.     the condominiums including the
right of exclusive use of condominium units with appurtenances, officially
described as Land Aruba, First Division, Section K, building number 2962-A,
condominium numbers: 1 through 30, 36 through 47, 49 through 68, 73 through 88,
90 through 104,110 through 143, 148 through 163, 165 through 179, 185 through
218, 223 through 238, 240 through 254, 261 through 294, 308 through 311, 313
through 327, 329 through 362, all locally known as J.E. Irausquin Boulevard no
number, each constituting a sixty-three/thirty-two thousand four hundred and
sixty-fourth share in the joint ownership consisting of the leasehold until the
thirtieth day of July, two thousand and fifty-one, of a parcel of public land,
at the time of the division officially described as Land Aruba, First Division,
Section K, number 1884, with the buildings with appurtenances located thereon;

 

2.              the condominiums including the right of exclusive use of
condominium units with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium numbers: 32, 35, 48,
70, 89, 106,

 

--------------------------------------------------------------------------------


 

109, 145, 164, 181, 184, 220, 239, 260, 299, 301, 302, 304, 305, 307, 312, and
328, all locally known as J.E. Irausquin Boulevard no number, each constituting
an eighty-eight/thirty-two thousand four hundred and sixty-fourth (88/32464)
share in the joint ownership consisting of the leasehold until the thirtieth day
of July, two thousand and fifty-one, of a parcel of public land, at the time of
the division officially described as Land Aruba, First Division, Section K,
number 1884, with the buildings with appurtenances located thereon;

 

3.              the condominiums including the right of exclusive use of
condominium units with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium numbers: 31, 33, 34,
69, 71, 72, 105, 107, 144, 146, 147, 180, 182, 183, 219, 221, and 222, all
locally known as J.E. Irausquin Boulevard no number, each constituting a one
hundred and twenty-six/thirty-two thousand four hundred and sixty-fourth
(126/32464) share in the joint ownership consisting of the leasehold until the
thirtieth day of July, two thousand and fifty-one, of a parcel of public land,
at the time of the division officially described as Land Aruba, First Division,
Section K, number 1884, with the buildings with appurtenances located thereon;

 

4.              the condominiums including the right of exclusive use of
condominium units with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium numbers: 256, 257, 259,
and 296, all locally known as J.E. Irausquin Boulevard no number, each
constituting a one hundred and eighty-four/thirty-two thousand four hundred and
sixty-fourth (184/32464) share in the joint ownership consisting of the
leasehold until the thirtieth day of July, two thousand and fifty-one, of a
parcel of public land, at the time of the division officially described as Land
Aruba, First Division, Section K, number 1884, with the buildings with
appurtenances located thereon;

 

5.              the condominiums including the right of exclusive use of
condominium units with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium numbers: 255, 295, 297,
and 298, all locally known as J.E. Irausquin Boulevard no number, each
constituting a two hundred and sixty-seven/thirty-two thousand four hundred and
sixty-fourth (267/32464) share in the joint ownership consisting of the
leasehold until the thirtieth day of July, two thousand and fifty-one, of a
parcel of public land, at the time of the division officially described as Land
Aruba, First Division, Section K, number 1884, with the buildings with
appurtenances located thereon;

 

6.              the condominiums including the right of exclusive use of
condominium units with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium numbers: 300, 303, and
306, all locally known as J.E. Irausquin Boulevard no number, each constituting
a seventy-six/thirty-two thousand four hundred and sixty-fourth share in the
joint ownership consisting of the leasehold until the thirtieth day of July, two
thousand and fifty-one, of a parcel of public land, at the time of the division
officially described as Land Aruba, First Division, Section K, number 1884, with
the buildings with appurtenances located thereon;

 

7.              the condominiums including the right of exclusive use of
condominium units with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium numbers: 363 and 364,
all locally known as J.E. Irausquin Boulevard no number, each constituting a
thirty-

 

2

--------------------------------------------------------------------------------


 

eight/thirty-two thousand four hundred and sixty-fourth share in the joint
ownership consisting of the leasehold until the thirtieth day of July, two
thousand and fifty-one, of a parcel of public land, at the time of the division
officially described as Land Aruba, First Division, Section K, number 1884, with
the buildings with appurtenances located thereon;

 

8.              the condominium including the right of exclusive use of the
condominium unit with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium number 258, locally
known as J.E. Irausquin Boulevard no number, constituting a one hundred and
sixty-six/thirty-two thousand four hundred and sixty-fourth (166/32464) share in
the joint ownership consisting of the leasehold until the thirtieth day of July,
two thousand and fifty-one, of a parcel of public land, at the time of the
division officially described as Land Aruba, First Division, Section K, number
1884, with the buildings with appurtenances located thereon;

 

9.              the condominium including the right of exclusive use of the
condominium unit with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium number 365, locally
known as J.E. Irausquin Boulevard no number, constituting a one hundred and
forty-six/thirty-two thousand four hundred and sixty-fourth (146/32464) share in
the joint ownership consisting of the leasehold until the thirtieth day of July,
two thousand and fifty-one, of a parcel of public land, at the time of the
division officially described as Land Aruba, First Division, Section K, number
1884, with the buildings with appurtenances located thereon;

 

10.       the condominium including the right of exclusive use of the
condominium unit with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium number 366, locally
known as J.E. Irausquin Boulevard no number, constituting a one hundred and
seventeen/thirty-two thousand four hundred and sixty-fourth (117/32464) share in
the joint ownership consisting of the leasehold until the thirtieth day of July,
two thousand and fifty-one, of a parcel of public land, at the time of the
division officially described as Land Aruba, First Division, Section K, number
1884, with the buildings with appurtenances located thereon;

 

11.       the condominium including the right of exclusive use of the
condominium unit with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium number 367, locally
known as J.E. Irausquin Boulevard no number, constituting a seven hundred and
ninety-seven/thirty-two thousand four hundred and sixty-fourth share in the
joint ownership consisting of the leasehold until the thirtieth day of July, two
thousand and fifty-one, of a parcel of public land, at the time of the division
officially described as Land Aruba, First Division, Section K, number 1884, with
the buildings with appurtenances located thereon;

 

12.       the condominium including the right of exclusive use of the
condominium unit with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium number 368, locally
known as J.E. Irausquin Boulevard no number, constituting a one thousand three
hundred and eighty-three/thirty-two thousand four hundred and sixty-fourth share
in the joint ownership consisting of the leasehold until the thirtieth day of
July, two thousand and fifty-one, of a parcel of public land, at the time of the
division officially described as Land Aruba, First Division, Section K, number
1884, with the buildings with appurtenances located thereon;

 

3

--------------------------------------------------------------------------------


 

13.       the condominium including the right of exclusive use of the
condominium unit with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium number 369, locally
known as J.E. Irausquin Boulevard no number, constituting a six hundred and
forty-four/thirty-two thousand four hundred and sixty-fourth (644/32464) share
in the joint ownership consisting of the leasehold until the thirtieth day of
July, two thousand and fifty-one, of a parcel of public land, at the time of the
division officially described as Land Aruba, First Division, Section K, number
1884, with the buildings with appurtenances located thereon;

 

14.       the condominium including the right of exclusive use of the
condominium unit with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium number 370, locally
known as J.E. Irausquin Boulevard no number, constituting a two thousand four
hundred and twenty-seven/thirty-two thousand four hundred and sixty-fourth share
in the joint ownership consisting of the leasehold until the thirtieth day of
July, two thousand and fifty-one, of a parcel of public land, at the time of the
division officially described as Land Aruba, First Division, Section K, number
1884, with the buildings with appurtenances located thereon;

 

15.       the condominium including the right of exclusive use of the
condominium unit with appurtenances, officially described as Land Aruba, First
Division, Section K, building number 2962-A, condominium number 371, locally
known as J.E. Irausquin Boulevard no number, constituting a nine hundred and
forty-two/thirty-two thousand four hundred and sixty-fourth (942/32464) share in
the joint ownership consisting of the leasehold until the thirtieth day of July,
two thousand and fifty-one, of a parcel of public land, at the time of the
division officially described as Land Aruba, First Division, Section K, number
1884, with the buildings with appurtenances located thereon;

 

B.                                    the leasehold until the thirtieth day of
July, two thousand and fifty-one (07-30-2051) of a parcel of public land, seven
thousand seven hundred and eighty square meters (7,780 m2) in size, located at
Eagle in Aruba, officially described as Land Aruba, First Division, Section K,
number 3088, with the office, sports (tennis courts) and building land located
there;

 

C.                                    Inventory present in aforementioned
condominiums, as regards the condominium with number 371 only that inventory
that is owned by debtor; jointly to be named the “Registered Property”
hereinafter.

 

OWNER

 

Lessee of the Registered Property is: the corporation “KL Resort Development
Company N.V.”, established on the twenty-fourth day of April, two thousand and
seven (04-24-2007), domiciled in Aruba, J.E. Irausquin Boulevard 248, registered
in the Trade Register of the Chamber of Commerce and Industry Aruba under number
36081.0 on the twenty-sixth day of April, two thousand and seven (04-26-2007),
declared bankrupt in Aruba on the twenty-ninth day of December, two thousand and
nine (12-29-2009); to be named “the Owner” hereinafter;

 

For the acquisition of ownership and the power of Seller to proceed to selling
at an auction, reference is made to aforementioned record..

 

AUCTION CONDITIONS

 

The following apply to the auction:

 

a.               the “General Conditions of Foreclosure Sales nineteen hundred
and ninety-three” (“AVVE”), contained in a deed executed before me, civil law
notary, on the twentieth day of October, two thousand and five, a transcript of
which was entered in Register C, Volume 650, number 45, of

 

4

--------------------------------------------------------------------------------


 

the Mortgage Registry Office in Aruba on the twenty-first day of October, two
thousand and five;

 

b.              the deed containing special auction conditions, executed before
me, civil law notary, on the twenty-seventh day of April, two thousand and ten
(04-27-2010).

 

AMOUNT OF THE OPENING BID

 

As appears from aforementioned deed of opening bid, the opening bid on the
Registered Property was twenty-eight million eight hundred and ninety-nine
thousand nine hundred and ninety-nine Aruban florins and ninety cents (Afl.
28,899,999.90) by Mr. Vincent James INTRIERI, senior managing director, born in
Eerie, Pennsylvania (United States of America) on the seventeenth day of August,
nineteen hundred and fifty-six (8-17-1956), holder of an American passport with
number: 218842201, issued in the United States of America on the twenty-first
day of July, two thousand and six (7-21-2006), valid through the twentieth day
of July, two thousand and sixteen (7-20-2016), living in New York (United States
of America), Icahn Capital LP, 767, 5th Avenue, 47th floor (10153), married, by
these presents acting as managing director of the corporation with limited
liability “Abura Development Corporation VBA”, domiciled at Montaña 238, Noord,
in Aruba, established by deed of the fifth day of May, two thousand and ten
(05-05-2010), executed before me, civil law notary, and registered with the
Chamber of Commerce and Industry of Aruba in file number 39726, and as such by
these presents validly representing aforementioned corporation; to be named
“opening bidder” hereinafter.

 

THE DUTCH AUCTION

 

Aforementioned Registered Property was auctioned by Dutch auction at an amount
of thirty-six million Aruban florins (Afl. 36,000,000.00) by Mr. Vincent James
INTRIERI, senior managing director, born in Eerie, Pennsylvania (United States
of America) on the seventeenth day of August, nineteen hundred and fifty-six
(8-17-1956), holder of an American passport with number: 218842201, issued in
the United States of America on the twenty-first day of July, two thousand and
six (7-21-2006), valid through the twentieth day of July, two thousand and
sixteen (7-20-2016), living in New York (United States of America), Icahn
Capital LP, 767, 5th Avenue, 47th floor (10153), married, by these presents
acting as managing director of the corporation with limited liability “Abura
Development Corporation VBA”, domiciled at Montaña 238, Noord, in Aruba,
established by deed of the fifth day of May, two thousand and ten (05-05-2010),
executed before me, civil law notary, and registered with the Chamber of
Commerce and Industry of Aruba in file number 39726, and as such by these
presents validly representing aforementioned corporation.

 

RIGHT OF DELIBERATION

 

Seller declared to use his right of deliberation as referred to in Article 8,
General Provisions governing Forced Sales.

 

ASSIGNMENT

 

Seller declared to assign the Registered Property at aforementioned bid of
thirty-six million Aruban florins (Afl. 36,000,000.00) to Mr. Vincent James
INTRIERI, senior managing director, born in Eerie, Pennsylvania (United States
of America) on the seventeenth day of August, nineteen hundred and fifty-six
(8-17-1956), holder of an American passport with number: 218842201, issued in
the United States of America on the twenty-first day of July, two thousand and
six (7-21-2006), valid through the twentieth day of July, two thousand and
sixteen (7-20-2016), living in New York (United States of America), Icahn
Capital LP, 767, 5th Avenue, 47th floor (10153), married, by these presents
acting as managing director of the corporation with limited liability “Abura
Development Corporation VBA”, domiciled at Montaña 238, Noord, in Aruba,
established by deed of the fifth day of May, two thousand and ten (05-05-2010),
executed before me, civil law notary, and registered with the Chamber of
Commerce and Industry of Aruba in file

 

5

--------------------------------------------------------------------------------


 

number 39726, and as such by these presents validly representing aforementioned
corporation. This assignment is evidenced by an oral statement by Seller of this
day.

 

DOMICILE

 

For the execution hereof, as well as for its fiscal consequences, domicile is
invariably elected at the offices of the keeper of this deed until the end of
the execution.

 

The appearing party and the witnesses are known to me, civil law notary.

 

IN WITNESS WHEREOF

this deed was drawn up in one original copy and executed in Aruba, the day first
written above, in the presence of:

Ms. mr. Natalie Doorenbos, lawyer, born in Vught (the Netherlands) on the
twenty-second day of March, nineteen hundred and eighty (03-22-1980) and
Ms. Petronella Elisabeth Johanna Seyfarth, notarial clerk, born in Tilburg (the
Netherlands) on the fifth day of January, nineteen hundred and sixty-nine
(01-05-1969), both living in Aruba, as witnesses.

 

Immediately upon reading, this record was signed by the appearing party, the
witnesses, and me, civil law notary, at eleven hours and thirty minutes.

 

[was signed]

 

6

--------------------------------------------------------------------------------

 